Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/2020 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-3, 5-10 and 12-16 are rejected under 35 U.S.C. 103 as unpatentable over Karpin (US 20180164915 A1) in view of Kondo (US 6442297 B1).
Regarding claim 1, Karpin (Figs. 1-8) discloses a method of processing image data generated from a sensing circuit (Figs. 1-4, Fig. 4A is reproduced below for reference; sensing circuit as shown in Figs. 1-4) comprising a plurality of driving electrodes (driving electrodes TX) and a plurality of detection electrodes (sensing electrodes RX), the method comprising: 

    PNG
    media_image1.png
    722
    1300
    media_image1.png
    Greyscale

Annotated version of Karpin’ Fig. 4A
obtaining image data of a super-pixel array comprising a plurality of super-pixels (e.g., super-pixels SP11, SP12, SP13, and SP14) by activating a plurality of nodes (e.g., nodes n1, n2, …… n16) that are formed at intersections between the plurality of driving electrodes (driving electrodes TX) and the plurality of detecting electrodes (sensing electrodes RX) and included in an activation area of the sensing circuit (Figs. 1-5; e.g., driving signal is applied to driving electrodes TX0 and TX1, and sensing signal is detected from sensing electrodes RX0 and RX1, nodes n1, n2, n5 and n6 are activated at intersections between the driving electrodes TX0 and TX1 and the sensing electrodes RX0 and RX1, accordingly, an activation area is determined by intersections between the driving electrodes TX0 and TX1 and the sensing electrodes RX0 and RX1, corresponding to P11, P12, P21 and P22), and moving the activation area on the sensing circuit by a predetermined pitch in an integrated activation area of the sensing circuit (Figs. 4-5 and 7; a second scan corresponds to moving activation area by a predetermined pitch 414; [0038]-[0039] and [0042]-[0052]), each of the activation area corresponding to each of the plurality of super-pixels (e.g., activation area of P11, P12, P21 and P22 corresponds to a super-pixel SP11, activation area of P13, P14, P23 and P24 corresponds to a super-pixel SP12).

Karpin (e.g., Fig. 4A) discloses the super-pixels SP11, SP12, SP13, and SP14 form a 2×2 super-pixel array and the sub-pixels P11, P12, P13, P14 … P44 form a 4×4 sub-pixel array, but does not disclose converting the image data of the super-pixel array into image data of a sub-pixel array as claimed. Kondo (e.g., Figs. 1 and 16) discloses a method of processing image data and converting the image data of the super-pixel array (e.g., the super-pixels m0, m1, m2, and m3 form a 2×2 super-pixel array) into image data of a sub-pixel array (sub-pixels h00, h10, h20, h30 … h33 form a 4×4 sub-pixel array) by: obtaining values of a plurality of first sub-pixels included in a first area of the sub-pixel array (col. 4, lines 25-62 and col. 5, line 1-col. 6, line 55; obtaining values of first sub-pixels h00, h10, h01, h20, h30, h21, h02, h12, h03, h22, h32, and h23 of the 4×4 sub-pixel array), calculating values of a plurality of second sub-pixels included in a second area of the sub-pixel array based on values of the plurality of super-pixels included in the super-pixel array and the values of the plurality of first sub-pixels, the second area corresponding a remaining area of the sub-pixel array outside of the first area (col. 4, lines 25-62 and col. 5, line 1-col. 6, line 55; calculating values of second sub-pixels h11, h31, h13, and h33 based on values of the plurality of super-pixels m0, m1, m2, and m3 and the first sub-pixels h00, h10, h01, h20, h30, h21, h02, h12, h03, h22, h32, and h23, and h11=m0-(h00+h10+h01), h31=m1-(h20+h30+h21), h13=m2-(h02+h12+h03), and h33=m3-(h22+h32+h23)). 
Therefore, it would be obvious to one skilled in the art to apply the image processing method as taught by Kondo to process image data obtained by Karpin. For example, Karpin (e.g., Fig. 4A) discloses the super-pixels SP11, SP12, SP13, and SP14 form a 2×2 super-pixel array and the sub-pixels P11, P12, P13, P14 … P44 form a 4×4 sub-pixel array, the image data of the super-pixel array (super-pixels SP11, SP12, SP13, and SP14 form a 2×2 super-pixel array) can be converted into image data of a sub-pixel array (sub-pixels P11, P12, … P44 form a 4×4 sub-pixel array) by: obtaining values (detection signals, corresponding to capacitances) of a plurality of first sub-pixels included in a first area of the sub-pixel array (first sub-pixels P11, P12, P21, P13, P14, P23, P31, P32, P41, P33, P34, and P43 of the 4×4 sub-pixel array, corresponding to first sub-pixels h00, h10, h01, h20, h30, h21, h02, h12, h03, h22, h32, and h23 of the 4×4 sub-pixel array as taught by Kondo) by separately activating the plurality of nodes in the integrated activation area of the sensing circuit (e.g., nodes n1, n2, …… n16, each node n corresponds to a sub-pixel, nodes n1, n2, …… n16 determines an integrated activation area), wherein a plurality of sub-pixels in the sub-pixel array respectively correspond to the plurality of nodes in the integrated activation area (sub-pixels P11, P12, … P44 form a 4×4 sub-pixel array, each node n corresponds to a sub-pixel); and calculating values of a plurality of second sub-pixels included in a second area of the sub-pixel array based on values of the plurality of super-(according to Kondo, the capacitance values of the second sub-pixels P22, P24, P42, and P44 can be obtained based on values of the plurality of super-pixels SP11, SP12, SP21, and SP22 and the first sub-pixels P11, P12, P21, P13, P14, P23, P31, P32, P41, P33, P34, and P43, and P22=SP11-(P11+P12+P21), P24=SP12-(P13+P14+P23), P42=SP21-(P31+P32+P41), and P44=SP22-(P33+P34+P43)). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kondo to the image processing method of Karpin to convert the image data of a super-pixel array into image data of a sub-pixel array and obtain values of the sub-pixel array based on the values of the super-pixel array. The combination/motivation would provide an image processing method capable of performing hierarchical coding and decoding for forming images in hierarchical order having different number of pixels.

Regarding claim 2, Karpin in view of Kondo discloses the method of claim 2, the combination of Karpin with Kondo discloses wherein the calculating of the values of the plurality of second sub-pixels comprises: determining a size of a relationship matrix representing a relationship between the plurality of super-pixels and the plurality of sub-pixels, based on a number of the plurality of super-pixels included in the super-pixel array and a number of the plurality of sub-pixels included in the sub-pixel array; determining the relationship matrix having the determined size, by identifying the plurality of nodes in the activation area, when the activation area is moved in the integrated activation area by the predetermined pitch; and calculating the values of the plurality of second sub-pixels based (e.g., the combination of Karpin’s Fig. 4A and Geisler’s Fig. 5 teaches the relationship between the super-pixels and the sub-pixels, which is given by:
SP11=P11+P12+P21+P22
SP12=P13+P14+P23+P24
SP21=P31+P32+P41+P42
SP22=P33+P34+P43+P44
Mathematically, the above equations can be rewritten in a matrix expression, which is given by:
            
                
                    
                        
                            
                                
                                    
                                        
                                        S
                                        P
                                        11
                                    
                                
                            
                            
                                
                                    
                                        
                                        S
                                        P
                                        12
                                    
                                
                            
                            
                                
                                    
                                        
                                        S
                                        P
                                        21
                                    
                                
                            
                            
                                
                                    
                                        
                                        S
                                        P
                                        22
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                    
                                
                            
                        
                    
                
                 
                
                    
                        
                            
                                
                                    
                                        
                                        P
                                        11
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        12
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        13
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        14
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        21
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        22
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        23
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        24
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        31
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        32
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        33
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        34
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        41
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        42
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        43
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        44
                                    
                                
                            
                        
                    
                
            
         
Therefore, the relationship matrix, denoted by Mij, has a size of 4 ×16, which is determined by a size of super-pixel array SP (e.g., 4) and a size of sub-pixel array P (e.g., 16) as well as  a number of nodes (e.g., 16) in the integrated activation area. By using the equation above, the values of the plurality of second sub-pixels (e.g., P22, P23, P32 and P33) can be calculated based on the super-pixel array SP, the values of the plurality of first sub-pixels, and the determined relationship matrix). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kondo to the image processing method of Karpin for the same reason above.

Regarding claim 3, Karpin in view of Kondo discloses the method of claim 2, the combination of Karpin with Kondo discloses wherein the determining of the relationship matrix comprises: identifying the plurality of nodes in the activation area by moving the activation area in the integrated activation area by the predetermined pitch (e.g., 16 nodes by scanning the sensing area from TX0+TX1 to TX2+TX3 as shown in Karpin’s Fig. 4A); determining a plurality of matrix elements of the relationship matrix as a first value, the plurality of matrix elements respectively corresponding to the identified plurality of nodes in the integrated activation area; and determining remaining matrix elements of the relationship matrix, except for the plurality of matrix elements determined as the first value, as a second value (the relationship matrix Mij is given by:
            
                M
                i
                j
                =
                
                    
                        
                            
                                
                                    
                                        
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                    
                                
                            
                        
                    
                
            
        
the relationship matrix Mij includes 64 matrix elements, wherein 16 elements have a value of “1”, corresponding to the 16 nodes, and the rest 48 elements have a value of “0”). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kondo to the image processing method of Karpin for the same reason above.

 the method of claim 1, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the obtaining of the image data of the super-pixel array comprises: selecting at least one node from among the plurality of nodes in the activation area (nodes n1-n16), the at least one node corresponding to the plurality of second sub-pixels (e.g., nodes n3, n4, n7 and n8 correspond to sub-pixels P13, P14, P23 and P24), by moving the activation area in the integrated activation area by the predetermined pitch (e.g., scanning the sensing area from RX0+RX1 to RX2+RX3 by the pitch 414); obtaining the plurality of super-pixels by activating only the at least one selected node (e.g., nodes n3, n4, n7 and n8) from among the plurality of nodes (nodes n1-n16) in the activation area; and generating the image data of the super-pixel array comprising the obtained plurality of super-pixels (array of super-pixels S11, S12, S12 and S22).

Regarding claim 6, Karpin in view of Kondo discloses the method of claim 1, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the obtaining of the image data of the super-pixel array comprises: sequentially applying electrical signals to a plurality of driving groups of the plurality of driving electrodes (Figs. 4-5; sequential driving of driving electrodes TX0+TX1 and TX2+TX3), and sequentially detecting electrical signals from a plurality of detection groups of the plurality of detection electrodes (Figs. 4-5; sequential detection from sensing electrodes RX0+RX1 and RX2+RX3); and obtaining the plurality of super-pixels (super-pixels S11, S12, S12 and S22) by activating the plurality of nodes (nodes n1-n16), at which each of the plurality of driving groups (driving groups includes driving electrodes TX) and each of the (sensing groups includes sensing electrodes RX) cross each other (Figs. 1-4), and generating the image data of the super-pixel array comprising the plurality of super-pixels (Fig. 4A reproduced above; an array of super-pixels S11, S12, S12 and S22).

Regarding claim 7, Karpin in view of Kondo discloses the method of claim 1, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the plurality of nodes (e.g., nodes n1-n16) are formed by the plurality of driving electrodes (driving electrodes TX) and the plurality of detection electrodes (sensing electrodes RX) crossing one another (Figs. 1-4), the plurality of driving electrodes (driving electrodes TX) and the plurality of detection electrodes (sensing electrodes RX) being included in the sensing circuit (Figs. 1-4), and each of the plurality of nodes (e.g., nodes n1-n16) indicates a mutual capacitance (mutual capacitance CMX) between each of the driving electrodes (driving electrodes TX) and each of the detection electrodes (sensing electrodes RX).

Regarding claim 8, Karpin (Figs. 1-8) discloses an apparatus for processing image data generated from a sensing circuit (Figs. 1-4, Fig. 4A is reproduced below for reference; sensing circuit as shown in Figs. 1-4) comprising a plurality of driving electrodes (driving electrodes TX) and a plurality of detection electrodes (sensing electrodes RX), the apparatus comprising: 
a memory storing at least one program (Fig. 2; RAM 262 and RAM 264); and 
(Fig. 2; CPU 270) configured to execute the at least one program to control the sensing circuit (sensing circuit as shown in Figs. 1-4), wherein the at least one processor (Fig. 2; CPU 270) is further configured to: 
obtain image data of a super-pixel array comprising a plurality of super-pixels (e.g., super-pixels SP11, SP12, SP13, and SP14) by activating a plurality of nodes (e.g., nodes n1, n2, …… n16) that are formed at intersections between the plurality of driving electrodes (driving electrodes TX) and the plurality of detecting electrodes (sensing electrodes RX) and included in a activation area of the sensing circuit (Figs. 1-5; e.g., driving signal is applied to driving electrodes TX0 and TX1, and sensing signal is detected from sensing electrodes RX0 and RX1, nodes n1, n2, n5 and n6 are activated at intersections between the driving electrodes TX0 and TX1 and the sensing electrodes RX0 and RX1, accordingly, an activation area is determined by intersections between the driving electrodes TX0 and TX1 and the sensing electrodes RX0 and RX1, corresponding to P11, P12, P21 and P22), and moving the activation area on the sensing circuit by a predetermined pitch in an integrated activation area of the sensing circuit (Figs. 4-5 and 7; a second scan corresponds to moving activation area by a predetermined pitch 414; [0038]-[0039] and [0042]-[0052]), each of the activation area corresponding to each of the plurality of super-pixels included in the super-pixel array (e.g., activation area of P11, P12, P21 and P22 corresponds to a super-pixel SP11, activation area of P13, P14, P23 and P24 corresponds to a super-pixel SP12).

(e.g., Figs. 1 and 16) discloses a method of processing image data and converting the image data of the super-pixel array (e.g., the super-pixels m0, m1, m2, and m3 form a 2×2 super-pixel array) into image data of a sub-pixel array (sub-pixels h00, h10, h20, h30 … h33 form a 4×4 sub-pixel array) by: obtaining values of a plurality of first sub-pixels included in a first area of the sub-pixel array (col. 4, lines 25-62 and col. 5, line 1-col. 6, line 55; obtaining values of first sub-pixels h00, h10, h01, h20, h30, h21, h02, h12, h03, h22, h32, and h23 of the 4×4 sub-pixel array), calculating values of a plurality of second sub-pixels included in a second area of the sub-pixel array based on values of the plurality of super-pixels included in the super-pixel array and the values of the plurality of first sub-pixels, the second area corresponding a remaining area of the sub-pixel array outside of the first area (col. 4, lines 25-62 and col. 5, line 1-col. 6, line 55; calculating values of second sub-pixels h11, h31, h13, and h33 based on values of the plurality of super-pixels m0, m1, m2, and m3 and the first sub-pixels h00, h10, h01, h20, h30, h21, h02, h12, h03, h22, h32, and h23, and h11=m0-(h00+h10+h01), h31=m1-(h20+h30+h21), h13=m2-(h02+h12+h03), and h33=m3-(h22+h32+h23)). 
Therefore, it would be obvious to one skilled in the art to apply the image processing method as taught by Kondo to process image data obtained by Karpin. For example, Karpin (e.g., Fig. 4A) discloses the super-pixels SP11, SP12, SP13, and SP14 form a 2×2 super-pixel array and the sub-pixels P11, P12, P13, P14 … P44 form a 4×4 (super-pixels SP11, SP12, SP13, and SP14 form a 2×2 super-pixel array) can be converted into image data of a sub-pixel array (sub-pixels P11, P12, … P44 form a 4×4 sub-pixel array) by: obtaining values (detection signals, corresponding to capacitances) of a plurality of first sub-pixels included in a first area of the sub-pixel array (first sub-pixels P11, P12, P21, P13, P14, P23, P31, P32, P41, P33, P34, and P43 of the 4×4 sub-pixel array, corresponding to first sub-pixels h00, h10, h01, h20, h30, h21, h02, h12, h03, h22, h32, and h23 of the 4×4 sub-pixel array as taught by Kondo) by separately activating the plurality of nodes in the integrated activation area of the sensing circuit (e.g., nodes n1, n2, …… n16, each node n corresponds to a sub-pixel, nodes n1, n2, …… n16 determines an integrated activation area), wherein a plurality of sub-pixels in the sub-pixel array respectively correspond to the plurality of nodes in the integrated activation area (sub-pixels P11, P12, … P44 form a 4×4 sub-pixel array, each node n corresponds to a sub-pixel); and calculating values of a plurality of second sub-pixels included in a second area of the sub-pixel array based on values of the plurality of super-pixels included in the super-pixel array and the values of the plurality of first sub-pixels, the second area corresponding a remaining area of the sub-pixel array outside of the first area (according to Kondo, the capacitance values of the second sub-pixels P22, P24, P42, and P44 can be obtained based on values of the plurality of super-pixels SP11, SP12, SP21, and SP22 and the first sub-pixels P11, P12, P21, P13, P14, P23, P31, P32, P41, P33, P34, and P43, and P22=SP11-(P11+P12+P21), P24=SP12-(P13+P14+P23), P42=SP21-(P31+P32+P41), and P44=SP22-(P33+P34+P43)). Therefore, it would have been obvious to one skilled in the art at the effective filing date 

Regarding claim 9, Karpin in view of Kondo discloses the apparatus of claim 8, wherein the at least one processor is further configured to: determine a size of a relationship matrix representing a relationship between the plurality of super-pixels and the plurality of sub-pixels, based on a number of the super-pixels included in the super-pixel array and a number of the sub-pixels included in the sub-pixel array; determine the relationship matrix having the determined size, by identifying the plurality of nodes in the activation area, when the activation area is moved in the integrated activation area by the predetermined pitch; and calculate the values of the plurality of second sub-pixels based on the super- pixel array, the values of the plurality of first sub-pixels, and the determined relationship matrix (e.g., the combination of Karpin’s Fig. 4A and Geisler’s Fig. 5 teaches the relationship between the super-pixels and the sub-pixels, which is given by:
SP11=P11+P12+P21+P22
SP12=P13+P14+P23+P24
SP21=P31+P32+P41+P42
SP22=P33+P34+P43+P44
Mathematically, the above equations can be rewritten in a matrix expression, which is given by:
            
                
                    
                        
                            
                                
                                    
                                        
                                        S
                                        P
                                        11
                                    
                                
                            
                            
                                
                                    
                                        
                                        S
                                        P
                                        12
                                    
                                
                            
                            
                                
                                    
                                        
                                        S
                                        P
                                        21
                                    
                                
                            
                            
                                
                                    
                                        
                                        S
                                        P
                                        22
                                    
                                
                            
                        
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                    
                                
                            
                        
                    
                
                 
                
                    
                        
                            
                                
                                    
                                        
                                        P
                                        11
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        12
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        13
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        14
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        21
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        22
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        23
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        24
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        31
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        32
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        33
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        34
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        41
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        42
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        43
                                    
                                
                            
                            
                                
                                    
                                        
                                        P
                                        44
                                    
                                
                            
                        
                    
                
            
         
Therefore, the relationship matrix, denoted by Mij, has a size of 4 ×16, which is determined by a size of super-pixel array SP (e.g., 4) and a size of sub-pixel array P (e.g., 16) as well as  a number of nodes (e.g., 16) in the integrated activation area. By using the equation above, the values of the plurality of second sub-pixels (e.g., P22, P23, P32 and P33) can be calculated based on the super-pixel array SP, the values of the plurality of first sub-pixels, and the determined relationship matrix). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kondo to the image processing method of Karpin for the same reason above.

Regarding claim 10, Karpin in view of Kondo discloses the apparatus of claim 9, wherein the at least one processor is further configured to: identify the plurality of nodes in the activation area by moving the activation area in the integrated activation area by (e.g., 16 nodes by scanning the sensing area from TX0+TX1 to TX2+TX3 as shown in Karpin’s Fig. 4A); determine a plurality of matrix elements of the relationship matrix as a first value, the plurality of matrix elements respectively corresponding to the identified plurality of nodes in the integrated activation area; and determine remaining matrix elements of the relationship matrix, except for the plurality of matrix elements determined as the first value, as a second value (the relationship matrix Mij is given by:
            
                M
                i
                j
                =
                
                    
                        
                            
                                
                                    
                                        
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                         
                                        0
                                         
                                        0
                                         
                                        1
                                         
                                        1
                                    
                                
                            
                        
                    
                
            
        
the relationship matrix Mij includes 64 matrix elements, wherein 16 elements have a value of “1”, corresponding to the 16 nodes, and the rest 48 elements have a value of “0”). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kondo to the image processing method of Karpin for the same reason above.

Regarding claim 12, Karpin in view of Kondo discloses the apparatus of claim 8, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the at least one processor (CPU 270) is further configured to: select at least one node from among the plurality of nodes in the activation area (nodes n1-n16), the at least one node corresponding to the plurality of second sub-pixels (e.g., nodes n3, n4, n7 and n8 correspond to sub-pixels P13, P14, P23 and P24), by moving the activation area in the integrated activation area by the predetermined pitch (e.g., scanning the sensing area from RX0+RX1 to RX2+RX3 by the pitch 414); obtain the plurality of super-pixels by (e.g., nodes n3, n4, n7 and n8) from among the plurality of nodes (nodes n1-n16) in the activation area; and generate the image data of the super-pixel array comprising the obtained plurality of super-pixels (array of super-pixels S11, S12, S12 and S22).

Regarding claim 13, Karpin in view of Kondo discloses the apparatus of claim 8, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the at least one processor is further configured to: control to sequentially apply electrical signals to a plurality of driving groups of the plurality of driving electrodes (Figs. 4-5; sequential driving of driving electrodes TX0+TX1 and TX2+TX3), and control to sequentially detect electrical signals from a plurality of detection groups of the plurality of detection electrodes (Figs. 4-5; sequential detection from sensing electrodes RX0+RX1 and RX2+RX3); and obtain the plurality of super-pixels (super-pixels S11, S12, S12 and S22) by activating the plurality of nodes (nodes n1-n16), at which each of the plurality of driving groups (driving groups includes driving electrodes TX) and each of the plurality of detecting groups (sensing groups includes sensing electrodes RX) cross each other (Figs. 1-4), and generate the image data of the super-pixel array comprising the plurality of super-pixels (Fig. 4A reproduced above; an array of super-pixels S11, S12, S12 and S22).

Regarding claim 14, Karpin in view of Kondo discloses the apparatus of claim 8, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the plurality of nodes (e.g., nodes n1-n16) are formed by the plurality of driving electrodes (driving electrodes TX) and the plurality of detection electrodes (sensing electrodes RX) crossing one another (Figs. 1-4), the plurality of driving electrodes (driving electrodes TX) and the plurality of detection electrodes (sensing electrodes RX) being included in the sensing circuit (Figs. 1-4), and each of the plurality of nodes (e.g., nodes n1-n16) indicates a mutual capacitance (mutual capacitance CMX) between each of the driving electrodes (driving electrodes TX) and each of the detection electrodes (sensing electrodes RX).

Regarding claim 15, Karpin in view of Kondo discloses the apparatus of claim 8, Karpin (Figs. 1-8; Fig. 4 is reproduced above for reference) discloses wherein the sensing circuit comprises: a touch pad (Figs. 1-8; touch panel) comprising the plurality of driving electrodes (driving electrodes TX) and the plurality of detection electrodes (sensing electrodes RX) formed in a direction crossing the plurality of driving electrodes (driving electrodes TX); a driver unit (driver 253) configured to apply a driving signal to the plurality of driving electrodes (driving electrodes TX); and a signal receiving unit (receiver 251) configured to measure an electrical signal from the plurality of detection electrodes (sensing electrodes RX), the combination of Karpin and Kondo further discloses wherein the at least one processor is further configured to convert the image data of the super-pixel array into the image data of the sub-pixel array, based on the electrical signal measured by the signal receiving unit (e.g., Kondo’s Figs. 1 and 16 teach converting the image data of the super-pixel array into the image data of the sub-pixel array). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kondo to the 

Regarding claim 16, Karpin in view of Kondo discloses a non-transitory computer-readable storage medium storing a program that is executable by a computer to perform the method of claim 1 (Karpin, storage 270; Kondo, memory in Fig. 2).

5.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Karpin (US 20180164915 A1) in view of Kondo (US 6442297 B1) and further in view of Kuo (US 20120261199 A1).
Regarding claim 4, Karpin in view of Kondo discloses the method of claim 2, but does not disclose wherein the values of the plurality of first sub-pixels are 0. However, Kuo (Figs. 2-6) discloses a method of processing image data generated from a sensing circuit, comprising a super-pixel array comprising a plurality of super-pixels (an array of super-pixels 12), and a sub-pixel array comprising a plurality of subpixels (subpixels 101) including a plurality of first sub-pixels included in a first area (e.g., sub-pixels P101 having a value of 0, corresponding to a first area) of a sub-pixel array, wherein the values of the plurality of first sub-pixels are 0 (e.g., sub-pixels P101 having a value of 0, corresponding to a first area). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kuo to the image processing method of Karpin in view of Kondo. The 

Regarding claim 11, Karpin in view of Kondo discloses the apparatus of claim 8, but does not disclose wherein the values of the plurality of first sub-pixels are 0. However, Kuo (Figs. 2-6) discloses an apparatus of processing image data generated from a sensing circuit, comprising a super-pixel array comprising a plurality of super-pixels (an array of super-pixels 12), and a sub-pixel array comprising a plurality of subpixels (subpixels 101) including a plurality of first sub-pixels included in a first area (e.g., sub-pixels P101 having a value of 0, corresponding to a first area) of a sub-pixel array, wherein the values of the plurality of first sub-pixels are 0 (e.g., sub-pixels P101 having a value of 0, corresponding to a first area). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kuo to the image processing method of Karpin in view of Kondo. The combination/motivation would be to provide a hierarchical sensing method, which is capable of improving sensing speed with a high accuracy.

Allowable Subject Matter
6.	Claims 17-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The closet prior arts, Karpin (US 20180164915 A1), Geisler (US 6252989 B1), and Kondo (US 6442297 B1), individually or in combination, discloses a fingerprint sensor comprising an electrode structure and a sensing circuit similar to the claimed invention, including a number of the plurality of driving electrodes is expressed 

Response to Arguments
7.	Regarding claims 1 and 8, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Kondo (US 6442297 B1) has been used for new ground rejection.  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verma (US 20160162011 A1) and Shahparnla (US 20160162102 A1) are cited to teach capacitive touch panels.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                        /YUZHEN SHEN/Primary Examiner, Art Unit 2691